DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
Currently, claims 1, 3-7, 10-17 and 20-26 are pending with claims 2, 8, 9, 18 and 19 cancelled, claims 24 and 25 withdrawn, and claims 1, 11 and 22-26 amended. The following is a complete response to the January 6, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-7, 10-17, 20-23 and 26  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim presently recites “determining a threshold electric field for inducing IRE in the target tissue based on the one or more patient-specific characteristics, and the stage of cancer” and then further requires “constructing a customized patient treatment protocol capable of providing the determined threshold electric field from parameters chosen from […] and electrode diameter”. Put another way, the customized patient treatment protocol is constructed from parameters that are capable of achieving the recited “determined threshold electric field”, with the determined threshold electric field being determined, at least in part, based on the stage of cancer.
The filed specification discusses the stage of cancer in the following paragraphs: [0007], [00012], [00042], [00068], [00072], [00080], and [00088]. The recitations in [0007] and [00012] generally recite that the one or more cell characteristics include “stage of cancer”. Paragraph [0042] discusses that the “user interface may allow a user to enter or input one or more characteristics of the cells of the target tissue to be used by the treatment planning module 54 in determining one or more parameters of the treatment protocol” which such including “stage of cancer”. [00068] discusses that stage of cancer “may influence the e-field threshold for cell death 
It is the Examiner’s position that the disclosure fails to comply with the written description requirement due to it failing to explain how the inventor(s) envisioned the claimed method steps were to be performed to thereby show that the inventor had possession of the claimed invention at the time of filing, the method steps specifically including 1) the determination of the threshold electric field based on one or more patient-specific cell characteristics including the stage of cancer of the cells of the target tissue and, 2) the construction of a customized patient treatment protocol capable of providing the determined threshold electric field to induce IRE in the target tissue.
In view of the various cited portions of the Specification as noted above, the Specification sets forth a number of parameters and equations for calculating the threshold electric field. A first equation for the electric field threshold for IRE is set forth on the bottom of page 4 of the filed Specification and lists, therein, the use of a shape factor and radius of the cell as variables in the equation. This subject matter is repeated in paragraph [0044] of the filed Specification as well. Paragraph [0080] discusses the use of biopsy to determine characteristics of the cells including the stage, type, grade, tumor markers and cytogenetic features, and then 
Paragraph [0086] discusses a custom protocol based on the rate of cell division, and specifically states that “protocols can be customized based on the proposition that cells which divide more rapidly are more susceptible to IRE”, that “dividing cells in particular have a lower IRE susceptibility threshold than regular cells”, and that the protocol can “take into account whether or not the target tissue is composed of dividing cells […] and also how aggressively the cells are dividing.” [0086] concludes that such “information can be inputted into the treatment planning module 54 of the invention.” 
Turning to paragraphs [0087] and [0088], a final equation related to the shape factor is set forth, with a number of conductivity variable associated with respect to the extracellular space, intracellular space and membrane being expressed therein. [0088] specifically discusses “rate of cell division’ and that such parameters “can be entered into the treatment planning module 54 […] and a threshold electric field and customized pulse parameters corresponding to the threshold electric field can be calculated.” The disclosure then references a non-patent literature reference to Salmanzadeh for correlations between specific capacitance and aggressiveness of cells. 
The Examiner further notes that multiple portions of the disclosure ([00038]-[00048], [00072], [00080], [00082], [00086] and [00088]) discuss the use of the planning module 54, with [00038] discussing that the module allows for input of one or more cell characteristics for calculation of a threshold electric field, with [00042] discussing the input of various parameters into the module for the calculation of the threshold electric field,  with [00072] discussing the use of biopsy-based cell characteristics with the module, and with [00080], [00082], [00086] and 
After review of the instant disclosure including those specific cited portions above, the Examiner is of the position that while the instant disclosure provides for generic, high-level discussion for the utilization one or more parameters of target cells based on the determined tissue characteristics including the stage of cancer, and for the use of the module 54 to provide for threshold electric field calculations, the disclosure fails to provide disclosure of how the stage of cancer is utilized in the calculation of the threshold electric field by the treatment planning module 54 to result in the determination of the claimed threshold electric field and for the construction of the claimed customized treatment protocol. Furthermore, given that the disclosure is specifically concerned with the use of the treatment planning module 54, the disclosed equations, and mathematical formulas for the at-issue “determining” and “constructing” steps in claim 1, the disclosure has failed to set forth how the recited “stage of cancer of cells of the target tissue” in claim 1 is incorporated into any of these disclosed equations, or how the treatment module is programmed to handle the input of this factor when generating the customized treatment based on the calculated threshold electric field. 
The Examiner notes that while Applicant provides in the instant version of claim 1 for the determining step to be specifically accomplished “based on the one or more patient-specific characteristics and the stage of cancer” and has recited the “determined threshold electric field” in a seemingly functional manner with respect to the “constructing” step, the final “delivering” 
With respect to the computer implementation of the treatment planning module, it has been recognized that such subject matter can fail to comply with the written description requirement when the steps/procedure for accomplishing the claimed methodology are not explained at all or are not explained in sufficient detail.  Simply restating the method step(s) recited in the claim is not necessarily sufficient to satisfy written description. Again, the instant disclosure only provides a high level discussion of the “stage of cancer” as set forth in claim 1 and the rate at which cell division is occurring and fails to discuss how this parameter relates to the disclosed algorithms (electric field threshold equation of [00044], or the shape factor equation of [00087]), or how such is entered and process by the treatment planning module 54. At most, the disclosure provides direction in [00086] generally discusses that information related to cell division “can be inputted into the treatment planning modular 54 of the invention”. 
The Examiner has further reviewed the instant disclosure for support of the use of the stage of cancer being used independent of the treatment planning module to construct the patient treatment protocol, but the Examiner has failed to find support in the Specification for the determining and constructing steps to be accomplished with utilizing the stage of cancer in some manner independent of the treatment planning module. The disclosure, at best, provides for a general correlation in [00086] for cells that divide faster to be more susceptible to IRE. This 
For the sake of completeness, the Examiner has also reviewed the incorporated-by-reference Salmanzadeh reference noted in [00088] that was discussed as providing for correlations between “increases in specific capacitance and the aggressiveness of cells”. This, however, is similarly deficient in providing any additional direction or showing as to how the stage of cancer or rate of cell division would factor into the disclosed algorithms or be handled by the treatment module 54 or be used in a manual manner.
As such, it is for at least the reasoning set forth in the rejection above that the Examiner believes that claim 1 fails to comply with the written description requirement given that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 11, the claim has been amended in the instant response to require substantially similar limitations as in claim 1 regarding the use of the “stage of cancer” in 
Regarding claims 3-7, 10, 12-17, 20- 23 and 26, each of these listed dependent claims are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement at least due to their respective dependency on independent claims 1 and 11. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22 and 23, each claim recites therein that the “one or more of the patient-specific cell characteristics are selected from … stage of cancer” therein. Parent claim 1 recites that the identifying step includes “one or more patient-specific cell characteristics of a target tissue and a stage of cancer of cells of the target tissue”. As such, the scope of each of claims 22 and 23 are indefinite when taken in combination with parent claim 1 given that both the at least one characteristic would include the stage of cancer, in combination with the stage of cancer already set forth in claim 1. In other words, each of claims 22 and 23 are unclear because each claim, as currently drafted, can include a duplicate limitation (stage of cancer) for the at 
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-11 of the Remarks filed January 6, 2021 with respect to the rejection of the pending claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Applicant provides a citation regarding compliance with the written description requirement set forth MPEP 2163.02 on page 7 of the Remarks and states that the “specification satisfies this standard and provides with reasonable clarity a customized protocol that enables fine tuning of the parameters of the treatment to address a particular patient’s needs.”
Applicant continues on page 7 and 8 with respect to the amended versions of claims 1, 11 and 24 (the Examiner notes that claim 24 stands as withdrawn) that the instant protocol is now required to be “capable of providing the determined threshold electric field” and that the Examiner’s prior concerns regarding the customized protocol to be “based” on a given parameter or set of parameters “seems to be misplaced”.
	Applicant then addresses the Specification and its alleged support of showing “a sufficient disclosure of how to calculate the threshold electric field.” Applicant points to paragraphs [0107] – [0119] of the Specification and the discussion therein of a model for obtaining thresholds. This discussion in the final paragraph of page 8 of the Remarks is a reiteration of these cited paragraphs.
cell size in the middle paragraph of page 9. Applicant proceeds in the last paragraph on page 9 to the middle paragraph of page 10 to discuss the now-claimed requirement of the stage of cancer, and relates therein that “cancer cells at a certain stage of development … may have a higher rate of cell division that others” and that, generally, dividing cells are more susceptible to IRE and need a lower dielectric field than non-dividing cells. 
Applicant then proffers explanation as to how one or ordinary skill can practice the claimed invention based on the stage of cancer, including the alleged use of knowing a first IRE treatment parameters at a first stage, knowing if the stage of cancer has progressed, and then known “that a lower electric field could be applied to achieve IRE in a subsequent treatment for that particular patient.” Applicant further proffers that “the practitioner can use the current stage of cancer for that patient for that particular patient and the known parameters of a protocol previously used for that patient for a different stage of cancer (or the same stage of cancer) in ‘determining’ what threshold electric field would be ‘capable of inducing IRE’ at that time.” Applicant concludes in the middle paragraph that “there is no requirement in the independent claims that the ‘determining’ involve a calculation, nor a requirement to provide for a threshold electricl field that is exact, only that the determined threshold electric field is ‘capable of inducing IRE.’” 
This is not persuasive.
As a preliminary matter, while Applicant’s remarks on pages 7 that the instant disclosure satisfies the noted standard cited from MPEP 2163.02 regarding compliance to the written st paragraph, especially with respect to the amended versions of claims 1 and 11, the Examiner notes that the rejections of the pending claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement has been updated in the Action above to address the amendments made to independent claims 1 and 11
Turning to Applicant’s allegations that a “person of skill in the art trying to achieve a specific threshold electric field … will select/vary the parameters appropriately to achieve this goal” and that a “person of skill in the art does not do this in a vacuum”, and the citation of [0107]-[0119] to support how to calculate the threshold electric field, the Examiner has reviewed these arguments and disclosure but has failed to find any disclosure as to how the threshold electric field is calculated in the manner claimed in independent claims 1 and 11. The Examiner notes that while paragraphs [0107]-[0119] provide disclosure as to an experiment performed, [000114]-[000116] provide the only discussion with respect to the calculations of the electric field threshold. Therein, general discussion is provided with respect to the use of finite element analysis to calculate the electric field threshold along with a citation to Arena et al in [000116].
This portion of the disclosure is, however, entirely absent of any mention of the use of stage of cancer along with one or more other tissue characteristics being used to determine the threshold electric field and construct the customized patient treatment protocol. The disclosure cited by Applicant as providing exemplary disclosure is, rather, addition general teaching about the calculating of an electric field and not specific disclosure that supports the subject of recited in each of instant independent claims 1 and 11. While this portion of the disclosure may support a high-level calculation of an electric field via finite element analysis, such is deficient in teaching the specific claimed methodology set forth in claims 1 and 11 including the determining/calculating utilizing the specific tissue characteristic of the stage of cancer. 

Applicant continues on pages 9-10 with specific regard to the stage of cancer (as is claimed in the amended versions of claims 1 and 11) and generally discusses “[d]ividing cells are more susceptible to IRE than non-dividing cells” and that “the practitioner can use the current stage of cancer for that particular patient and the known parameters of a protocol used previously for that patient for a different stage of cancer (or the same stage of cancer) in ‘determining’ what [the] threshold electric field would be ‘capable of inducing IRE’”. These arguments, however, appear only to be arguments about how the disclosed invention may be accomplished, but are not supported by actual proof of such in the disclosure. The Examiner has not found any specific disclosure in the Specification to support Applicant’s allegations with respect to the use of the comparisons of stages of cancer and cell susceptibility. At most, paragraphs [00086] and [00087] generally discuss that more rapidly dividing cells are more susceptible to IRE and, thus, have a 
To then further address Applicant’s allegation on page 10 that “there is no requirement in the independent claims that the ‘determining’ involves a calculation, nor a requirement to provide for a threshold electric field that is exact, only that the determined threshold electric field is ‘capable of inducing IRE’”, the Examiner is of the position that the instant disclosure fails to support this position taken by Applicant. The disclosure, rather, is wholly directed to the use of the treatment module and the disclosed equations/algorithms to perform the methods of claims 1 and 11. Applicant provides no objective evidence that the use of the stage of cancer is done outside of the treatment module or equations. Rather, paragraphs [00042], [00072], [00080] and [00088] of the Specification provides that the characteristics including the stage of cancer are input into the treatment planning module when the method is being performed. Again, the Examiner has found no disclosure that supports that the stage of cancer is used independent outside of the treatment planning module to support Applicant’s position on page 10 of the Remarks. 
Last, while Applicant takes the position on pages 10 and 11 that the disclosure of the functionality in the Specification is enough to reasonably convey to those of skill in the art that Applicant had possession of the invention, the Examiner must respectfully disagree. While the claims set forth specific method steps relating to functionality set forth in the disclosure, the disclosure is specifically deficient in identifying how the treatment planning module would achieve the claimed determining/constructing steps that now utilize the stage of cancer. The 
As such, it is for at least the reasoning set forth above that the Examiner cannot find Applicant’s remarks as persuasive. Furthermore, the Examiner maintains that claims 1 and 11 continue to fail to comply with the written description for at least the reasoning set forth in the rejections and remarks above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794